



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Zekaria, 2016 ONCA 335

DATE: 20160504

DOCKET: C60158

Feldman, Simmons and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Hamza Zekaria

Appellant

Hamza Zekaria, in person

Brian Snell, duty counsel

Howard Leibovich, for the respondent

Heard and released orally: April 6, 2016

On appeal from the conviction entered on February 9, 2015
    by Justice J. D. Nadelle of the Ontario Court of Justice.

ENDORSEMENT

[1]

This was a circumstantial case and the trial judge was prepared to draw
    an inference that the appellant had the requisite knowledge.  Duty counsel
    argues that this inference was not the only rational inference available on the
    record.

[2]

We disagree.

[3]

The circumstances only pointed to one conclusion.

[4]

We are also not persuaded that the trial judge reversed the onus of
    proof.  At page 2 of his reasons, the trial judge was not commenting on the
    accuseds failure to testify but on the fact that the evidence did not disclose
    any reasonable explanation other than guilt.

[5]

We decline to receive the fresh evidence the appellant sought to tender
    on appeal.  Apart from the absence of any motion seeking to admit fresh
    evidence, we fail to see any relevance in the proposed evidence.

[6]

The appeal is dismissed.

K. Feldman J.A.

Janet Simmons
    J.A.

S.E. Pepall J.A.


